                 Case 2:20-cv-01573-SKV Document 28 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NATALIE WITNEY,
10                             Plaintiff,                 Case No. C20-1573-SKV

11          v.                                            ORDER OF REMAND

12   COMMISSIONER OF SOCIAL
     SECURITY,
13
                               Defendant.
14

15

16          The parties, acting through their respective counsel, have stipulated and agreed that the

17   above-captioned case should be REVERSED and REMANDED pursuant to sentence four of 42

18   U.S.C. § 405(g). Upon remand, the Administrative Law Judge (ALJ) will offer Plaintiff the

19   opportunity for a new hearing and issue a new decision. The ALJ will reconsider the medical

20   opinions, Plaintiff’s subjective complaints, and her residual functional capacity. The ALJ will

21   obtain vocational expert evidence, as warranted, to make findings at steps four and five of the

22   sequential evaluation process.

23




     ORDER OF REMAND - 1
              Case 2:20-cv-01573-SKV Document 28 Filed 07/30/21 Page 2 of 2




 1          Upon proper presentation, the Court will consider whether reasonable attorney fees,

 2   costs, and expenses should be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. §

 3   2412(d), and 28 U.S.C. § 1920.

 4          Dated this 30th day of July, 2021.

 5

 6
                                                        A
 7                                                      S. KATE VAUGHAN
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF REMAND - 2
